        Case: 4:21-cv-00438-MTS Doc. #: 1-6 Filed: 04/15/21 Page: 1 of 1 PageID #: 55


                                                  UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF MISSOURI

ÓßÎ×ÌÆ ØÑÔÜ×ÒÙÍ ×ÒÝò ¿²¼                                       )
ÓßÎ×ÌÆ ÓÑÌ×ÊßÌ×ÑÒ ×ÒÝòô ,                                      )
                                                               )
                                 Plaintiff,                    )
                                                               )
               v.                                              )    Case No.
ÜÎÛÉ ÝßÎÌÛÎô ÝØÎ×Í ÜÑÎÒÚÛÔÜô ÖÛÍÍÛ                             )
ÉÑÔÚÛÎÍÞÛÎÙÛÎô ÔßËÎÛÔ ÒÛÉÓßÒô ßÒÜÎÛÉ
ØÎÜÔ×ÝÕßô ÞÛÒ ÊßÔÛÒÌ×ô ÜßÒ×ÛÔ ÝÑÒÉÛÔÔô        ,                )
¿²¼ ÉØ×ÍÌÔÛ ÍÇÍÌÛÓÍô ÔÔÝòô
                                                               )
                                 Defendant,                    )
                                                               )

                                                     ORIGINAL FILING FORM

      THIS FORM MUST BE COMPLETED AND VERIFIED BY THE FILING PARTY
      WHEN INITIATING A NEW CASE.


               THIS SAME CAUSE, OR A SUBSTANTIALLY EQUIVALENT COMPLAINT, WAS

      PREVIOUSLY FILED IN THIS COURT AS CASE NUMBER

      AND ASSIGNED TO THE HONORABLE JUDGE                                                     .


               THIS CAUSE IS RELATED, BUT IS NOT SUBSTANTIALLY EQUIVALENT TO ANY

      PREVIOUSLY FILED COMPLAINT. THE RELATED CASE NUMBER IS                                              AND

      THAT CASE WAS ASSIGNED TO THE HONORABLE                                                 . THIS CASE MAY,

      THEREFORE, BE OPENED AS AN ORIGINAL PROCEEDING.


               NEITHER THIS SAME CAUSE, NOR A SUBSTANTIALLY EQUIVALENT

      COMPLAINT, HAS BEEN PREVIOUSLY FILED IN THIS COURT, AND THEREFORE

      MAY BE OPENED AS AN ORIGINAL PROCEEDING.



      The undersigned affirms that the information provided above is true and correct.



      Date: ðìñïëñîðîï                                      ñ-ñ Ù®»¹¹ Óò Ô»³´»§
                                                                  Signature of Filing Party
